                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


STEVEN WILLIAM FERRELL, SR.                  )
               Plaintiff,                    )
                                             )
v.                                           )       JUDGMENT
                                             )
                                             )       No. 5:18-CV-217-FL
FMR, LLC                                     )
                       Defendant.            )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant’s motion to dismiss for lack of subject matter jurisdiction and for
failure to state a claim.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
April 12, 2019, and for the reasons set forth more specifically therein, that defendant’s motion to
dismiss is GRANTED.

This Judgment Filed and Entered on May 6, 2019, and Copies To:
Steven William Ferrell, Sr. (via US mail) 111 Hamby Street, Clayton, NC 27520
Robert A. Star / Alyssa Riggins (via CM/ECF Notice of Electronic Filing)


May 6, 2019                           PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk
